        Case 3:17-cv-02073-VLB Document 59 Filed 10/28/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

PROTECT OUR DEFENDERS, et al.,               :
                                             :
      Plaintiffs,                            :       No. 3:17-cv-2073 (VLB)
                                             :
v.                                           :
                                             :
DEPARTMENT OF DEFENSE, et al.                :      OCTOBER 28, 2019
                                             :
      Defendants.                            :

           MOTION FOR EXTENSION OF TIME TO PRODUCE RECORDS

      Pursuant to Fed. R. Civ. P. 6(b) and D. Conn. L. Civ. R. 7(b)(1), defendant

Department of Defense (“DOD”) respectfully requests that the Court enter an order

extending by thirty days the deadline to produce responsive, non-exempt records

with regard to certain items of plaintiffs’ FOIA requests, as detailed below.

      The current production deadline is October 31, 2019, based on the parties’

joint status report of July 30, 2019 (doc. # 55). The proposed deadline is November

30, 2019. This motion is the first extension of time requested by DOD regarding

this deadline. The extension will not affect any other deadline presently scheduled.

Plaintiffs consent to this request, which is filed three days before the subject

deadline. D. Conn. L. Civ. R. 7(b)(2)-(3).

      The parties’ joint status report proposed the October 31, 2019 deadline for

two categories of records. Doc. #55. This request pertains to only one category of

records, those responsive to plaintiffs’ Second Request, Item #7 (records relating

to the “race and discipline working group”). With regard to the other category of

records, those that will satisfy plaintiff’s request for redacted staff judge advocate
        Case 3:17-cv-02073-VLB Document 59 Filed 10/28/19 Page 2 of 2



biographies, defendant is prepared to comply with the current production deadline

of October 31, 2019.

      Pursuant to D. Conn. L. Civ. R. 7(b)(1), motions for time will be granted for

good cause. Good cause exists to grant this motion. Defendant requests an

additional thirty days in order to thoroughly utilize the search terms discussed in

the Court’s Memorandum of Decision Granting in Part and Denying in Part

Defendants’ Motion for Summary Judgment (doc. # 52), in connection with the Air

Force’s “race and discipline working group.” Since the parties’ joint status report,

the defendant has been working with the subject agency to determine what data

fields are available, to whom, in order to conduct searches.       Information that

recently came to light made clear that some additional work was necessary for the

searches to be thorough. Nevertheless, defendant anticipates that some records

will be ready for production earlier than the new proposed deadline, and will

produce those records on a rolling basis as they are available.

      For the reasons articulated above, defendant respectfully requests an

extension of 30 days, until November 30, 2019, to complete production of the

outstanding records addressed in the parties July 30, 2019 status report.

                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             United States Attorney
                                             /s/ Natalie N. Elicker
                                             Natalie N. Elicker, ct28458
                                             Assistant United States Attorney
                                             157 Church Street
                                             New Haven, CT 06510
                                             Telephone: (203) 821-3700
                                             Fax: (203) 773-5373
                                             Email: Natalie.Elicker@usdoj.gov

                                         2
